Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5 “the second two” is unclear. For examination purposes, “the second two” refer to the two other magnets. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield (US 2014/0346306).
Regarding claim 1, Mayfield discloses a retainer capable of securing an electronic device on a seatback, comprising: a core (at 104);  5two holes in the core (Fig. 1, at 108), each hole provided adjacent opposing ends of an upper surface the core; a channel slot (between holes) in a lower surface of the core, wherein the two holes and the channel slot communicate; an elastic wire (101) disposed in the two holes and the channel slot so that 10the elastic wire protrudes from each hole; and one or more magnets (104) attached to a front surface of the core, wherein the elastic wire has a property of taking a new shape and holding said new shape so as to be positioned in a hanging position, a propped-up position, or a stored position wound around the core. See Figs. 1-6. Moreover, it would have been an obvious matter of design choice to have the wire protrude at least one foot from each hold, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 615, Mayfield discloses two end caps (106, 107), each end cap for each distal end of the elastic wire. See Fig. 1.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield as applied above in further view of Matsumoto (US 2016/0264244). 
Regarding claims 2 and 3, Mayfield does not disclose plates or slot as claimed. Matsumoto, which is drawn to a retainer, discloses a front plate (21) attached to a front surface, wherein the front plate has a plate periphery circumscribing a periphery of the front surface; 20a magnet slot (Fig. 3) provided by the front plate; and one or more magnets (24) housed in the magnet slot; and a rear plate (22) attached to a rear surface opposing the front surface, the rear plate coextensive with the front plate, and sandwiching the core there between. See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use plates and slot, as disclosed by Matsumoto, on the device of Mayfield in order to secure the magnet and prevent damage thereto. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield and Matsumoto as applied above in further view of De La Matta et al. (US 8,727,290) and Maslakow (US 2016/0176357). 
Regarding claim 4, Mayfield does not disclose four magnets or an adhesive strip. De La Matta, which is drawn to a retainer, discloses using four magnets (216). See Fig. 16. Moreover, Maslakow, which is also drawn to a retainer, discloses an adhesive strip attaching magnets ([0080]) to an inner 5surface of a magnet slot; and other magnets magnetically engaged to the magnets. See Fig. 13; and [0080]-[0081].  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use four magnets on the retainer of Mayfield and attach some via an adhesive, as disclosed by De La Matta and Maslakow, in order to better secure the magnets to the retainer and better secure an item to the retainer by having more magnets. 
Regarding claim 5, Mayfield does not disclose a ferromagnetic anchoring plate. Maslakow discloses 10a ferromagnetic anchoring plate (1472) removably engaging magnets and an electronic device (200). See Fig. 12. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a ferromagnetic anchoring plate, as disclosed by Maslakow, on the retainer of Mayfield (as modified by De La Matta) to attach and hold the magnets. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayfield as applied above in further view of Fan (US 9,120,432). 
Regarding claim 7, Mayfield does not disclose a retainer channel. Fan, which is drawn to a retainer, discloses 20a retainer channel (130) securing a portion of an elastic wire disposed in a channel slot (at 1140). See Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a retainer channel, as disclosed by Fan, in the channel of Mayfield in order to better protect the wire.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield and Matsumoto as applied above in further view of De La Matta et al. (US 8,727,290) and Maslakow (US 2016/0176357). 
Regarding claim 8, Mayfield, as modified above, discloses a method of removably attaching an electronic device on a seatback in a hanging position off an upper portion of the seatback, comprising:  25providing the retainer for securing an electronic device on a seatback of claim 5; attaching the anchor plate to the electronic device;PATENT534835790np manipulating the elastic wire into the hanging position having a hook shape at each distal portion; engaging the hook shapes and the upper portion of the seatback; and adjusting the elastic wire to selectively choose a viewing angle of the 5electronic device. See above. 
Regarding claim 9, Mayfield, as modified above, discloses the hook shape and the upper portion; and winding the end portions about the core in a stored position. See above.
Regarding claim 10, Mayfield, as modified above, discloses10 a method capable of removably attaching an electronic device on a seatback in a propped-up position in a pocket of the seatback, comprising: providing the retainer for securing an electronic device on a seatback of claim 5;  15attaching the anchor plate to the electronic device; manipulating the elastic wire into the propped-up position having a hook shape at each distal portion; inserting the hook shapes in the pocket; and adjusting the elastic wire to selectively choose a viewing angle of the 20electronic device. See above.
Regarding claim 11, Mayfield, as modified above, discloses10 the retainer capable of sliding the hook shapes out of the pocket; and winding the end portions about the core in the stored position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734